This case involves an automobile collision. Trunkline M-43 runs north and south north of Kalamazoo and M-89 runs east and west intersecting M-43 from the west. M-89 has a stop sign and M-43 is a through highway. Defendant was coming east on M-89 which had a stop sign. He chose to run the stop sign and collided with the car of plaintiff's assignor. *Page 507 
"The purpose of a stop street is to afford traffic on it a preference. It is the duty of one arriving at such street not only to stop but so to remain until a reasonable opportunity to proceed appears. It would be contrary to all custom, general understanding, and the purpose of a stop street, to hold, as contended by defendants, that, after stopping, the driver immediately acquires the right of way as against all vehicles on the stop street which have not reached the intersection."Leader v. Straver, 278 Mich. 234.
"A stop sign on the highway is a warning of possible danger. It imposes the duty not only to stop the vehicle but also to make reasonable observation of the intersecting highway at a place where the view is clear and to keep the car under such control as will enable the driver to stop at once, if observation discloses approaching vehicles." Shoniker v.English, 254 Mich. 76.
Plaintiff's driver cannot be held guilty of contributory negligence as a matter of law. She might have seen the automobile approaching but she would have had a right to rest on the assumption that the driver of it would stop at the stop sign. Bunker v. Reid, 255 Mich. 536; Travis v. Eisenlord,256 Mich. 264.
"There is no doubt but that defendant was guilty of negligence in not heeding the direction of the 'Stop' sign, as required by law. He, however, claims that plaintiff had ample time to avoid the accident, and that if plaintiff had made proper observations and seen defendant's car turning into M-37 ahead of him, he could have come to a stop within 12 to 15 feet and thus avoided the accident. * * *
"The trial judge held that plaintiff was guilty of contributory negligence as a matter of law, and directed a verdict for defendant at the conclusion of the testimony on plaintiff's behalf. * * * Even though defendant did not stop at the sign, he could *Page 508 
still have come to a stop at some point before the north line of M-37. Assuming that defendant would heed the direction of the 'Stop' sign, plaintiff drove on through the intersection, momentarily taking his eyes off defendant in order to look ahead. The collision occurred within the next instant. The sole question is whether plaintiff acted as a reasonably prudent man under the circumstances in assuming that defendant would obey the law and stop before the intersection, and in therefore continuing across the intersection. This was at least a question for the jury." Hilliker v. Nelson, 269 Mich. 359.
That case is applicable to the case at bar.
Judgment affirmed, with costs.
CHANDLER, McALLISTER, and BUTZEL, JJ., concurred with POTTER, J.